Citation Nr: 0807508	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for multiple joint 
arthritis.  

3.	Entitlement to service connection for a chronic skin 
disorder.  

4.	Entitlement to an initial rating in excess of 30 percent 
for degenerative arthritis of the left shoulder.  

5.	Entitlement to an initial rating in excess of 20 percent 
for degenerative disc diseases of the cervical spine.  

6.	Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine.  

7.	Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left elbow.  

8.	Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right elbow.  

9.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of an arthroscopy, with partial medial 
meniscectomy and open cyst excision, of the right knee.  

10.	Entitlement to an initial 
rating in excess of 10 percent for chondromalacia patella of 
the left knee.  

11.	Entitlement to an initial 
rating in excess of 10 percent for pseudofolliculitis barbae 
(PFB).  

12.	Entitlement to an initial 
rating in excess of 10 percent for bilateral tinnitus.  

13.	Entitlement to an initial 
compensable rating for left hallux valgus.  

14.	Entitlement to an initial 
compensable rating for right hallux valgus.  

15.	Entitlement to an initial 
compensable rating for the residuals of an injury of the left 
tibia.  

16.	Entitlement to an initial 
compensable rating for the residuals of an injury of the 
right tibia.  

17.	Entitlement to an initial 
compensable rating for hemorrhoids.  

18.	Entitlement to an initial 
compensable rating for herpes simplex.  

19.	Entitlement to an initial 
compensable rating for the residuals of varicocele surgery.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a hearing at the RO which he 
subsequently cancelled so that additional evidence could be 
considered.  He did not request rescheduling of the hearing 
and the case is now before the Board for appellate review.


FINDINGS OF FACT

1.	Bilateral hearing loss is not currently demonstrated.  

2.	Arthritis in joints other than the left shoulder and both 
elbows, for which service connection has already been 
established, has not been demonstrated.  

3.	A chronic skin disorder, other than PFB or herpes for 
which service connection has been established, has not been 
demonstrated.  

4.	The veteran's left, minor extremity, shoulder arthritis is 
manifested by passive range of motion to 10 degrees only, 
with no demonstration of ankylosis of the scapulohumeral 
articulation.  

5.	The veteran's cervical spine disorder is currently 
manifested by pain and range of motion limited to forward 
flexion to 30 degrees; extension to 40 degrees; lateral 
flexion to 30 degrees, bilaterally; and rotation to 45 
degrees, bilaterally.  Ankylosis of the cervical spine is not 
shown.  

6.	The veteran's lumbar spine disorder is currently 
manifested by pain and range of motion limited to forward 
flexion to 40 degrees, where he had pain; extension backward 
to between 5 and 10 degrees; lateral flexion to 20 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally; with 
some postural abnormality.  

7.	The veteran's bilateral knee disorder is currently 
manifested by pain and range of motion from 0 degrees 
extension to 118 degrees flexion on the right and 125 degrees 
on the left, without other impairment of the knee joint.  

8.	The veteran's bilateral elbow arthritis is currently 
manifested by pain and range of motion from 0 to 130 degrees 
flexion on the right and 0 to 110 or 115 degrees flexion on 
the left.  

9.	The veteran has constant tinnitus in each ear.  

10.	PFB is shown to cover 5 percent of the veteran's body 
area.  

11.	Herpes simplex is manifested by an intermittent small 
ulceration.  

12.	The veteran manifests mild hallux valgus of each foot.  

13.	The residuals of injuries of each tibia are currently 
asymptomatic, without causing additional knee or ankle 
disability.  

14.	The veteran's hemorrhoids are currently shown to be 
asymptomatic.  

15.	The postoperative residuals of varicocele surgery are 
not shown to require medication, hospitalization or 
intermittent intensive management.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service, and sensorineural hearing loss may not 
be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.	Multiple joint arthritis was neither incurred in nor 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.	A chronic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.	The criteria for a rating in excess of 30 percent for 
arthritis of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5201 
(2007).  

5.	The criteria for a rating of 20 percent for degenerative 
disc disease of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5243 
(2007). 

6.	 The criteria for a increased initial rating of 20 
percent, but no more, for degenerative disc disease of the 
lumbar spine with arthritis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5243 
(2007). 

7.	The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a medial meniscectomy of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5257 (2007). 

8.	The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5257 
(2007). 

9.	The criteria for a rating in excess of 10 percent for 
arthritis of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5015 (2007). 

10.	The criteria for a rating in excess of 10 percent for 
arthritis of the left elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5015 (2007). 

11.	The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Code 6260 (2007).

12.	The criteria for a rating in excess of 10 percent for 
PFB have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Code 7806 (2007).  

13.	The criteria for a compensable rating for herpes simplex 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Code 7820 (2007).

14.	The criteria for a compensable rating for hallux valgus 
of the right foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5280 (2007).

15.	The criteria for a compensable rating for hallux valgus 
of the left foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5280 (2007).

16.	The criteria for a compensable rating for the residuals 
of an injury of the right tibia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5262 
(2007).

17.	The criteria for a compensable rating for the residuals 
of an injury of the left tibia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5262 
(2007).

18.	The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Code 7336 (2007).

19.	The criteria for a compensable rating for the 
postoperative residuals of varicocele surgery have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115, 
4.115b, Code 7525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2004 and March 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

Regarding the claims for an increased evaluation, it is noted 
that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

An audiometric examination was conducted by VA in March 2004.  
At that time, pure tone audiometric testing was shown to be 
15 decibels or less at all tested frequencies.  The speech 
reception thresholds were 100 percent in each ear.  The 
examiner found no measurable hearing loss in either ear.  
Thus, the veteran has not demonstrated hearing loss for which 
service connection may be established for VA purposes.  It is 
a basic requirement that service connection that the claimed 
disability must be demonstrated.  Under these circumstances, 
service connection for bilateral hearing loss is not 
warranted.  

The veteran is seeking service connection for multiple joint 
arthritis.  It is noted that service connection has been 
established for arthritis in several joints, including the 
left shoulder and both elbows.  In addition, he has been 
service connected for degenerative disc disease of the 
cervical and lumbar spine as well as joint disability of each 
knee and the ankles.  In his application for compensation 
benefits, he claimed "arthritis in all bilateral joints."  
X-ray studies were conducted for VA in March 2004.  These 
showed arthritis to be present in each elbow, but not in 
either knee, ankle, foot, or on views of both tibias and 
fibulas.  On physical examination the pertinent diagnosis 
regarding the claim for arthritis in all bilateral joints was 
no pathology identified on physical examination to render a 
diagnosis.  A joint examination by VA in December 2005 showed 
diagnoses relating to arthritis in the elbows and left 
shoulder only.  Arthritis in no other joint was identified.  

The veteran has been service connected for arthritis in those 
joints in which arthritis has been identified.  Should 
arthritis be demonstrated in additional joints, he may submit 
an application to reopen this claim and his contentions will 
be revisited.  At the present time, however, service 
connection for arthritis of additional joints is not 
warranted as no other joints are shown to have arthritis.  

Similarly, the veteran is seeking service connection for a 
skin disorder, but has already been service connected for PFB 
and herpes simplex virus II.  Review of the record shows that 
while on active duty he did have an episode of dry skin noted 
on an examination in December 1995, a report of a rash in 
December 1997, and psoriasis in March 1998.  No further 
complaints were noted in the service treatment records.  The 
March 2004 compensation examination showed no skin disorder 
other than PFB and herpes, for which service connection was 
awarded.  The pertinent diagnosis from examination of the 
skin was of dryness of the skin by history, with no current 
pathology identified on physical examination.  A compensation 
examination conducted in December 2005 found only PFB and 
herpes, disorders for which service connection has been 
established.  Under these circumstances, service connection 
for an additional skin disorder must be denied, as no 
additional disability has been demonstrated of record.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal is taken from the initial determination it 
is noted that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time of the award.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   See also Hart v. Mansfield, No. 05 
2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran is claiming an increased evaluation for various 
musculoskeletal disorders, including spine, knees, elbows, 
left shoulder, the feet and tibias.  It is noted that, in 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The Board has 
reviewed the entire evidence of record, including the results 
of two VA compensation examinations and VA outpatient 
treatment records dated though December 2006.  In the review 
of the ratings that have been assigned for the veteran's 
musculoskeletal disorder the Board has taken the veteran's 
complaints of pain into consideration, where appropriate.  

Many of the veteran's orthopedic disorders may be related on 
the basis of, or analogous to, arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

Service connection for arthritis of the left shoulder was 
initial made by rating decision of the RO in October 2004.  
The current 30 percent evaluation was made effective with the 
date of the initial award.  The record shows that the veteran 
is right-handed.  The award was based upon the VA 
compensation examination that was performed in December 2005.  
At that time, it was noted that the left shoulder was very 
painful with any movement.  He kept his shoulder fixed in the 
dependent position and did not move it at all.  He needed 
help getting his shirt off and did so while grimacing in 
pain.  The veteran was unable to move the left shoulder 
actively on examination.  Passive motion was accomplished 
forward or in an abductive position to only 5 or 10 degrees.  
There was tenderness over the shoulder joint, over the 
acromioclavicular joints and over the muscles of the 
shoulder.  There was no atrophy of the muscles and the 
veteran's deltoid muscles appeared essentially the same over 
both shoulders.  The examiner stated that the joint 
examination was "a little suspect" because of the veteran's 
severe reaction to any movement or attempt at movement.  The 
pertinent diagnosis was degenerative arthritis of the left 
shoulder, with immobility.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  For motion limited to 25 
degrees from the side, a 40 percent evaluation is warranted 
for a major extremity and a 30 percent evaluation is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.

Unfavorable ankylosis of the scapulohumeral articulation, 
where the scapula and humerus move as one piece, that is 
limited to 25 degrees from the side warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5200.  

The veteran is currently in receipt of the highest schedular 
evaluation for limitation of motion of the shoulder absent 
ankylosis.  Ankylosis of the scapulohumeral articulation has 
not been demonstrated on examination.  As such, there is no 
higher schedular examination that may be assigned.  It can be 
argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Service connection has been established for degenerative disc 
disease of both the cervical and lumbar spine.  Regulations 
for spine disease have been codified and may be found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The criteria for an evaluation of evaluation of 
intervertebral disc syndrome are as follows:
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

An examination was conducted by VA in March 2004.  At that 
time, it was noted that the veteran had had a surgical 
procedure performed on his lower back during service.  There 
was an 18 cm surgical scar over the central aspect of the 
lumbosacral region.  The scar was now well-healed, without 
complications or disfigurement.  It was noted that the 
veteran's range of motion was improved by activity when his 
attention was focused somewhere else and worse when he was 
asked to carry out a specific motion.  This was particularly 
true during flexion of the back.  The curvature of the 
lumbosacral spine showed a mild loss of lordosis and 
paraspinal muscles that were not in spasm.  No muscle atrophy 
was identified in the back, buttock or lower extremities.  
Sensory perception and deep tendon reflexes were within 
normal limits.  Straight leg raising tests were negative on 
the right and left.  There was no radiation pain on movement.  
Forward flexion was to 80 degrees, backward extension was to 
35 degrees, right and left lateral extension was to 40 
degrees, and right and left rotation was to 30 degrees.  
There was no impact on the range of motion caused by pain, 
weakness, lack of endurance, fatigue or incoordination.  The 
diagnosis was status post surgery to back in therapy of 
degenerative disc disease with limitation in range of motion.  

An examination was conducted by VA in December 2005.  At that 
time, the veteran had complaints of chronic back and neck 
pain on any movement.  He stated that he had used various 
medications on different occasions, with little 
effectiveness.  He had flare-ups where he was in constant 
pain, but despite his back pain, he continued to work.  Range 
of motion of the low back showed forward flexion to 40 
degrees, where he had pain.  Extension backward was from 5 to 
10 degrees.  Lateral flexion was to 20 degrees, bilaterally, 
and rotation was to 20 degrees, bilaterally.  All movement 
was uncomfortable.  He had an incisional scar in the lower 
lumbar area from a previous laminectomy.  Examination of the 
cervical spine revealed decided limitation of motion.  He had 
pain with forward flexion and extension.  Forward flexion was 
to 30 degrees; extension was to 40 degrees; lateral flexion 
was to 30 degrees, bilaterally; and rotation was to 45 
degrees, bilaterally.  Any effort to go beyond these points 
was painful.  Repetitive motion was not done with the neck or 
back, but he appeared to be in discomfort and have painful 
movement throughout the examination.  Postural abnormalities 
revealed some flattening of the lumbar curve, but musculature 
of the back was normal.  Neurological examination was normal.  
The diagnoses were degenerative disc disease of the cervical 
spine, degenerative joint disease of the cervical spine, 
spondylosis of the cervical spine, degenerative disc disease 
of the lumbar spine, status-post laminectomy of the lumbar 
spine for disc disease, and degenerative arthritis of the 
lumbar spine.  

The veteran has degenerative disc disease of both the 
cervical and lumbar spine, but there is no evidence of 
intervertebral disc syndrome or of any neurologic impairment.  
Thus, evaluations based on incapacitating episodes based on 
intervertebral disc disease or on nerve impairment, which can 
be assigned a separate evaluation under the criteria outlined 
above, are not for application for either the cervical or 
lumbar spine.  For an evaluation in excess of the current 20 
percent for cervical spine disability to be established, the 
record must show forward flexion to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  This has 
not been demonstrated.  The veteran is shown to be able to 
forward flex to 30 degrees, without any manifestations of 
ankylosis.  

For a rating in excess of 10 percent for lumbar disc disease, 
the record must show forward flexion to be between 30 
degrees but not greater than 60 degrees.  The record shows 
that on examination in December 2005, the veteran was only 
able to flex forward to 40 degrees.  While no muscle spasm 
was noted, there was some indication of a postural 
abnormally in the form of some flattening of the lumbar 
curve.  While a rating in excess of 20 percent has not been 
shown, the criteria for a 20 percent evaluation has been 
demonstrated.  

Regarding the veteran's knee disorders, it is noted that he 
has been service connected for chondromalacia patella of the 
left knee and the residuals of a medial meniscectomy of the 
right knee.  Each is rated 10 percent disabling and the 
evaluation criteria for each disability is the same.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran complained of pain in the knees, off and on 
since 1980.  He had attended a clinic on several occasions 
and was advised on conservative management.  In 2000, a 
surgical procedure was performed to correct a torn medial 
meniscus.  He recovered without complication.  Examination of 
the knees showed a well-healed scar on the right.  The knees 
were normal in outline and symmetric in form and function.  
There was no heat, redness, or tenderness.  There was no 
effusion detected.  There was no muscle atrophy.  Sensory 
perception was within normal limits.  Drawer and McMurray's 
tests were negative.  Range of motion was full, without 
restriction or pain.  It measured from 0 degrees extension to 
140 degrees flexion.  There was no further impact by pain, 
weakness, lack of endurance, fatigue or incoordination.  
There was no evidence of recurrent subluxation or locking.  
The diagnosis was status post arthroscopic examination of the 
right knee, with no current pathology identified on physical 
examination.  

An examination was conducted by VA in December 2005.  At that 
time, he complained of knee pain that was worse with weight 
bearing.  He stated that he was, however, able to walk and 
carry out his job, which required a lot of walking.  
Examination of the knees showed range of motion from 0 
degrees extension to 118 degrees flexion on the right and 125 
degrees on the left.  Both knees appeared to be stable, but 
the veteran resisted any firm palpation or firm efforts to 
check stability.  The examiner was not able to demonstrate 
any kind of instability in either knee.  The diagnoses were 
chondromalacia patella of the left knee and medial 
meniscectomy of the right knee.  

The veteran's knees are manifested by pain and flexion 
limited to 118 degrees on the right and 125 degrees on the 
left.  Such limitation of flexion is not compensable under 
the criteria applicable to limitation of flexion.  
Nevertheless, a 10 percent evaluation may be assigned as 
analogous to arthritis.  The veteran has been found to be so 
eligible, but a rating in excess of 10 percent is not 
warranted.  It is noted that in cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
In this case, there has been no other impairment demonstrated 
in either knee.  Specifically, while there is some slight 
limitation of motion, there has been no evidence of 
instability or subluxation.  As such the assignment of a 
separate 10 percent evaluation on this basis is not 
warranted.  

The veteran has been service connected for degenerative 
arthritis of each elbow that have been rated as 10 disabling.  
For evaluations of this disorder, a 10 percent rating is 
warranted for limitation of flexion to 100 degrees and a 20 
percent is warranted for flexion limited to 90 degrees, for 
both a major and minor extremity.  38 C.F.R. § 4.71a, Code 
5206.  

Extension limited to 45 or 60 degrees warrants a 10 percent 
evaluation, with a 20 percent rating requiring extension to 
be limited to 75 degrees for either a major or minor 
extremity.  38 C.F.R. § 4.71a, Code 5257.  

Where forearm flexion is limited to 100 degrees and extension 
is limited to 45 degrees, a 20 percent rating is warranted 
for either a major or minor extremity.  38 C.F.R. § 4.71a, 
Code 5208.  

With other impairment of the elbow, with joint fracture, with 
marked cubitus, varus or cubitus valgus deformity or with 
ununited fracture of head of the radius, a 20 percent rating 
is warranted for either a major or minor extremity.  
38 C.F.R. § 4.71a, Code 5209.  

An examination was conducted by VA in March 2004.  At that 
time, he complained that his elbows had been painful over the 
past year, particularly after doing push-ups.  He was advised 
on conservative management and wore a brace for a while, with 
resolution.  He continued to use the brace at times.  On 
examination, there was no heat, redness, tenderness or 
effusion.  There was no muscle atrophy and tendon function 
was normal.  Sensory perception and vascular supply of the 
arm and forearm was undisturbed.  Range of motion of both 
elbows was from 0 to 145 degrees flexion, from 0 to 85 
degrees supination and from 0 to 80 degrees pronation.  These 
ranges were described as normal.  There was no impact on 
range of motion by pain, weakness, lack of endurance, fatigue 
or incoordination.  The diagnosis was no pathology identified 
on physical examination.  

An examination was conducted by VA in December 2005.  At that 
time, the veteran stated that his elbows hurt with flexion.  
On examination, he was able to flex the right elbow easily to 
130 degrees, but the left elbow was more difficult.  He could 
flex to about 110 or 115 degrees.  He stated that this was as 
far as he could go.  With passive movement or assistance, he 
was able to flex this elbow to 130 degrees.  He grimaced with 
severe pain, but the examiner was able to move the arm back 
and forth without difficulty.  The diagnosis was degenerative 
arthritis of the elbows, bilaterally, with painful limitation 
of motion of the left elbow.  

Normal range of motion of the elbow is to 145 degrees.  
38 C.F.R. § 4.71, Plate I.  The veteran does not have this 
range of motion in either elbow.  While he has not met the 
criteria for a compensable rating under the criteria for 
limitation of flexion or extension, he does demonstrate 
noncompensable limitation of motion, which warrants a rating 
of 10 percent for each elbow.  He does not demonstrate 
limitation of motion that would provide the basis for a 
rating in excess of the 10 percent level.  As such, the claim 
must be denied.  

Regarding the veteran's claim for an increased evaluation for 
tinnitus, it is noted that the veteran is already receiving 
the maximum schedular evaluation for tinnitus under 
regulations.  Recurrent tinnitus is rated as 10 percent 
disabling.  38 C.F.R. § 4.87, Code 6260.  On examination for 
VA in March 2004, the veteran complained of a constant 
ringing in each ear.  The current 10 percent maximum 
schedular rating is meant to compensate him for the related 
industrial impairment.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's tinnitus disability, compared 
to similarly situated veterans, and the schedular 10 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

The veteran has been service connected for two skin 
disorders, PFB, rated 10 percent disabling, and herpes 
simplex, rated noncompensable.  The PFB is rated as 
dermatitis or eczema.  Dermatitis or eczema with more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating. With 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period a 30 percent 
evaluation will be assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period a 10 
percent rating will be assigned.  With less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period a zero percent rating will be 
assigned. Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 38 C.F.R. § 4.118, 
Code 7806.  The herpes simplex is rated as an infection of 
the skin, which is rated as disfigurement of the head, face, 
or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, Code 7820.  

Disfigurement of the head, face, or neck:
With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent 
evaluation is warranted; with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement. a 50 percent 
evaluation is warranted; With visible or palpable tissue loss 
and either gross  distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement. A 30 percent 
evaluation is warranted; with one characteristic of 
disfigurement. A 10 percent evaluation is warranted.  

Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under Sec. 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  
38 C.F.R. § 4.118, Code 7800.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.), 
warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. cm.), 
warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. cm.), 
warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.), 
warrants a 10 percent evaluation

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  

38 C.F.R. § 4.118, Code 7801.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater a 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars that are superficial or unstable, warrant a 10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran complained that his PFB caused bumps on his 
face when he shaved.  He stated that he was introduced to 
shaving techniques during service and given a profile from 
close shaving and had not had complications or disfigurement 
since that time.  He reported having symptoms of herpes while 
in service and now used a medication for prevention.  
Examination showed that the facial skin was normal in 
appearance with no alteration in pigmentation.  The diagnosis 
was PFB by history, without current pathology identified.  
Examination showed an active lesion in the under surface of 
the penis measuring .2 cm in diameter.  This was 
characterized by the presence of a superficial ulcer and 
resulted from a recently ruptured herpes simplex vesicle.  
The diagnosis was herpes simplex, recurrent, on treatment, 
active lesion identified.  

An examination was conducted by VA in December 2005.  At that 
time, examination of the face showed parafollicular papules 
and pustules in the beard area.  There was no scarring.  
There was mild hyperpigmentation.  The total surface affected 
was approximately 5 percent of total body surface area.  
There were no systemic or nervous manifestations. There was 
no scarring or disfigurement associated with the PFB.  
Examination of the herpes showed no genital herpes rash 
today.  The diagnoses were PFB and herpes by history.  

The veteran's PFB is shown to cover 5 percent of the 
veteran's body area.  This degree of coverage warrants a 
rating of 10 percent.  For a higher rating, the area would 
have to be shown to cover 20 percent of body area or shown to 
have two or three characteristics of disfigurement.  The area 
of coverage does not approach this extent and the papules and 
pustules in the beard area with mild hyperpigmentation are 
not shown to meet one of the disfigurement characteristics.  
Under these circumstances, a rating in excess of 10 percent 
for PFB is not warranted.  

The herpes simplex is shown to have caused a small ulceration 
on examination in March 2004, but not thereafter.  This one, 
an intermittent symptom is not shown to be sufficient to 
warrant a compensable evaluation.  The ulceration is not 
shown to cause skin instability such that a compensable 
evaluation would be warranted under the criteria outlined 
above.  

The veteran has been service connected for bilateral hallux 
valgus, with bunion formation.  On examination by VA in March 
2004, both feet were normal in outline and symmetric in form 
and function.  There was no redness or tenderness, lack of 
stability or endurance.  There was no callus formation to 
indicate unusual pressure points.  There was a mild valgus 
deviation of the first toes, 10 degrees on the right and 15 
degrees on the left.  This was associated with mild 
enlargement of the first MTP joints on both sides.  Movement 
was not compromised.  The arches were present and there was 
no sensory or vascular disturbance identified.  The diagnosis 
was mild bunion formation and mild hallux valgus, 
bilaterally.  

An examination was conducted by VA in December 2005.  At that 
time, examination of the feet showed a bilateral hallux 
valgus.  The right was a little more prominent than the left, 
with an angulation of 30 degrees on the right and 20 degrees 
on the left.  There was moderate bunion formation on each MP 
joint.  There was some slight redness and thinning of the 
skin over the bunions.  He had exquisite tenderness on 
palpation of the feet and would not allow the examiner to 
palpate the plantar surface of the feet.  He winced and 
withdrew his feet.  He also had pain on palpation of the 
dorsal surface, with an extreme reaction noted.  He was only 
able to dorsiflex and plantar flex a few degrees.  He had 
pain on range of motion and additional pain on repetitive 
use.  Gait and ambulation was not affected by any problem 
with the feet.  He had no callosities or abnormal wear 
pattern on his shoes.  Skin was normal.  The diagnoses were 
bilateral hallux valgus, with mild bunion formation and 
plantar fasciitis with a rather extreme reaction to physical 
examination.  

For the veteran to warrant a compensable evaluation for 
hallux valgus, severe disability, the equivalent to the 
amputation of the great toe or actual surgery with the 
resection of the metatarsal head would have to be 
demonstrated.  38 C.F.R. § 4.71a, Code 5280.  This has not 
been shown on examination by VA, which noted the hallux 
valgus to be mild.  While additional disability such as 
extreme pain in the feet was demonstrated, this has been 
separately service connected and evaluated under plantar 
fasciitis, which is not one of the disabilities the 
evaluation of which the veteran has appealed.  Under these 
circumstances, a compensable evaluation for hallux valgus of 
either foot is not warranted.  

The veteran has been service connected for healed stress 
injuries of the proximal shaft of each tibia.  Each has been 
rated as noncompensable.  For a 10 percent rating mild ankle 
or knee disability due to tibia impairment must be shown.  
38 C.F.R. § 4.71a, code 5262.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

On examination by VA in March 2004, the form and function of 
the muscles of the legs were symmetric on the right and left.  
There was no muscle or bone tenderness or atrophy in the 
muscle compartments.  Sensory perception and vascular supply 
to the legs and feet were undisturbed.  Deep tendon reflexes 
at the knees and ankles was within normal limits.  Plantar 
flexion at the ankles was not compromised and did not induce 
pain in the muscle compartments.  The diagnosis was exercise-
induced compartment syndrome.  No residual effect identified.  
On examination by VA in December 2005, no disability of the 
ankle or knee due to tibia injury was identified in either 
leg.  

The veteran has been service connected for residuals of 
injury of each tibia, the ratings of which are dependent on 
ankle and knee disability.  He has also been service 
connected for knee and ankle disability on a separate basis 
for which 10 percent evaluations have been assigned for each 
joint.  The examinations of record do not show that the 
veteran had additional knee or ankle disability from the 
tibia injuries.  As such, compensable evaluations are not 
warranted.  

The veteran has been service connected for hemorrhoids, rated 
noncompensable.  Mild or moderate hemorrhoids are rated 
noncompensable.  A 10 percent evaluation requires large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue that evidences frequent recurrences.  
38 C.F.R. § 4.114, Code 7336.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran explained that he had had a colonoscopy in 
2003 and told that he had internal hemorrhoids.  He had not 
had surgery for this condition and used topical medication.  
Examination was normal showing that the disorder was 
responsive to therapy.  The diagnosis was hemorrhoids by 
history, no current pathology identified.  On examination by 
VA in December 2005, the veteran stated that he had 
hemorrhoid surgery in the past.  The anal area looked normal.  
There was an external tag, but no hemorrhoids were seen.  The 
anal canal was normal.  There was no sign of perianal fecal 
contamination and no evidence of bleeding.  The diagnosis was 
hemorrhoids, remote, status post hemorrhoidectomy.  

The veteran's hemorrhoids are currently shown to be 
asymptomatic.  As more than moderate or mild hemorrhoids have 
not been demonstrated in the record, a compensable evaluation 
is not warranted.  

The veteran has been service connected for the residuals of 
varicocele surgery.  On examination by VA in March 2004, he 
stated that he had experienced pain in his left testicle in 
1984.  He had surgery for a varicocele in September 2003, but 
that this did not seem to show any improvement.  On 
examination, there was some depletion of epididymal tissue, 
with no active pathology evidence.  There was a scar in the 
left inguinal region measuring 3 cm that was well-healed, 
without complication.  The diagnosis was status post surgery 
for left varicocele by history, no current pathology 
identified.  On examination by VA in December 2005, the left 
testes was noted to be small.  The veteran resisted any 
examination and withdrew quickly, stating he was very 
uncomfortable.  He complained of some erectile dysfunction.  
The examiner wondered in view of the complained of pain how 
the veteran could attempt sexual intercourse, and suspected 
that the partial erectile dysfunction may be due to the 
multiple medications that the veteran was taking.  The 
diagnosis was status post varicocelectomy, with residuals.  
These residuals, to the extent described, however, do not 
warrant a compensable rating under the applicable provisions.

Chronic epididymo-orchitis is rated as urinary tract 
infection.  For urinary tract infection, with long-term drug 
therapy, 1 to 2 hospitalizations per year, and/or requiring 
continuous intensive management, a 10 percent evaluation is 
warranted; with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management, a 30 
percent rating is warranted.  38 C.F.R. § 4.115.

The veteran has not been shown to require mediation for his 
varicocele surgery residuals.  In 2004 they were considered 
to be asymptomatic.  In 2005, the veteran stated he was very 
uncomfortable.  But he has not been shown to require 
hospitalizations or continuous intensive management.  As 
such, a compensable evaluation is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for multiple joint arthritis is denied.  

Service connection for a chronic skin disorder is denied.  

An initial rating in excess of 30 percent for degenerative 
arthritis of the left shoulder is denied.  

An initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied.  

A increased initial rating of 20 percent, but no more, for 
degenerative disc disease of the lumbosacral spine is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the left elbow is denied.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the right elbow is denied.  

An initial rating in excess of 10 percent for the residuals 
of an arthroscopy, with partial medial meniscectomy and open 
cyst excision, of the right knee is denied.  

An initial rating in excess of 10 percent for chondromalacia 
patella of the left knee is denied.  

An initial rating in excess of 10 percent for 
pseudofolliculitis barbae (PFB) is denied.  

An initial rating in excess of 10 percent for bilateral 
tinnitus is denied.  

An initial compensable rating for left hallux valgus is 
denied.  

An initial compensable rating for right hallux valgus is 
denied.  

An initial compensable rating for the residuals of an injury 
of the left tibia is denied.  

An initial compensable rating for the residuals of an injury 
of the right tibia is denied.  

An initial compensable rating for hemorrhoids is denied.  

An initial compensable rating for herpes simplex is denied.  

An initial compensable rating for the residuals of varicocele 
surgery is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


